SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 18, 2008 ­ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 001-13638 13-3711775 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 417 Fifth Avenue, New York, New York 0016 (Address of principal executive offices) (Zip code) (212) 576-4000 (Registrant's telephone number, including area code) (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
